ACCEPTED
                                                                             14-15-00004-CV
                                                             FOURTEENTH COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        7/7/2015 10:30:52 AM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                CAUSE NO. 14-15-00004-CV

                                                           FILED IN
                                                    14th COURT OF APPEALS
          IN THE FOURTEENTH COURT OF           APPEALS HOUSTON, TEXAS
                    HOUSTON, TEXAS                  7/7/2015 10:30:52 AM
                                                    CHRISTOPHER A. PRINE
                                                             Clerk
          LAUREL MILLER AND ELIANA MILLER
                     Appellants

                               vs.

                    DEBO HOMES, LLC
                        Appellee


               From Cause No. 13-DCV-209822
               In the 400th Judicial District Court
                    Fort Bend County, Texas


APPELLEE’S FIRST UNOPPOSED MOTION TO ENLARGE THE TIME
              FOR FILING THEIR REPLY BRIEF



                                     Craig Welscher
                                     State Bar No. 21167200
                                     Nicholas Martinez
                                     State Bar No. 24087986
                                     The Welscher Law Firm, P.C.
                                     1111 North Loop West, Suite 702
                                     Houston, Texas 77008
                                     (713) 862-0800 – Telephone
                                     (713) 862-4003 – Facsimile
                                     Email: nmartinez@welscherlaw.com
                                     Attorneys for Appellee




                                1
TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW DEBO HOMES, LLC, the Appellee in the above-numbered

and styled appeal, by and through their counsel of record, Nicholas Martinez, and

respectfully moves for an enlargement of thirty (30) days for the filing of their

reply brief to Appellants’ opening brief, and in support thereof would respectfully

show unto the Court the following:

1.    Appellants’ opening brief was filed on June 8, 2015.

2.    Appellee’s reply brief is now due on July 8, 2015.

3.    Appellee’s opening brief is due on July 27, 2015

4.    Appellee has been diligently working on preparing their opening brief in

preparation for the July 27 deadline. Appellee has not had the opportunity to

prepare their reply brief.

5.    Counsel for Appellants graciously does not oppose this enlargement of the

Appellee’s briefing deadline.

                                     PRAYER

      Wherefore, premises considered, the Appellee, Debo Homes, LLC, prays

that the Court enlarge the deadline for the filing of their opening brief thirty (30)

days, through and including August 7, 2015.




                                         2
    Respectfully submitted,

    THE WELSCHER LAW FIRM


    /s/ Nicholas Martinez
    Craig Welscher
    State Bar No. 21167200
    Nicholas Martinez
    State Bar No. 24087986
    The Welscher Law Firm, P.C.
    1111 North Loop West, Suite 702
    Houston, Texas 77008
    (713) 862-0800 – Telephone
    (713) 862-4003 – Facsimile
    Email: nmartinez@welscherlaw.com
    Attorneys for Appellee




3
                      CERTIFICATE OF CONFERENCE

      The undersigned has conferred with Mr. Timothy A. Hootman about this

Motion. On July 2, 2015, Mr. Hootman advised over via email that he is

unopposed to this Motion.

                                                   /s/ Nicholas Martinez
                                                   Nicholas Martinez


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

instrument was forwarded to all known counsel of record in the manner required

by Texas Rule of Appellate Procedure 9.5, on this the 7th day of July, 2015.

Via Electronic Service
Timothy A. Hootman
2402 Pease St.
Houston, Texas 77003
                                                   /s/ Nicholas Martinez
                                                   Nicholas Martinez




                                         4